EXHIBIT (d)(2)(B) Accidental Death Benefit Rider The Union Central Life Insurance Company Cincinnati, Ohio ACCIDENTAL DEATH BENEFIT RIDER Read this rider carefully. Certain war risks are not assumed. In case of any doubt, please contact us for further explanation. PAYMENT OF INSURANCE. We will pay the benefit amount under this rider as soon as we receive satisfactory proof that the insured's death: (1) occurred within days of the date of injury; and (2) resulted from an injury which occurred while this rider was in force; and (3) resulted from accidental bodily injury, directly and independently of all other causes. Except in the case of drowning or internal injuries revealed by an autopsy, the injury must be evidenced by a visible bruise or wound on the body. If death results from the insured's travel as a fare-paying passenger on a public conveyance operated by a licensed common carrier for passenger service, the benefit amount will be doubled. The benefit will be paid to the designated beneficiary, if any; otherwise to you, if living; otherwise to (2) your estate. RISKS NOT ASSUMED. The benefit amount under this rider will not be payable if the insured’s death results from, or is contributed to by, any of the following causes: (1) suicide or attempted suicide, while sane or insane; or any willfully and intentionally self-inflicted injury; or an act of declared or undeclared war, while the insured is serving in any armed forces or attached civilian unit and death occurs no later than six months after the termination of such service; or ( 4) any unlawful participation in a riot; or (5) an attempt to commit, or commission of, an assault or felony; or (6) voluntary or involuntary inhalation of any kind of gas except while in performance of those duties considered within the scope of occupation or employment; or (7) the voluntary taking of any drug unless taken as prescribed by a physician; or (8) riding in or descending from any kind of aircraft; (a) as a passenger in any aircraft operated by or for the armed forces; or (b) as a participant in a sporting event or hobby; or (c) as a pilot, crew member or participant in training. Crew member includes anyone who has duties at any time on the flight involving either the flight or the aircraft. RIGHT TO EXAMINE. We have the right to examine the insured's body and to have an autopsy performed, at our expense. TERMINATION. This rider will terminate; when the policy terminates; or (2) on the first monthly date after you give us written notice; or (3) on the expiry date shown on the policy schedule. CONTRACT. This rider is made a part of the policy and is based on the application for this rider. MONTHLY COST OF BENEFIT. We will deduct the monthly cost for this rider until it terminates. RIDER SPECIFICATIONS. The effective date, benefit amount, and monthly cost for this rider are shown on the policy schedule. THE UNION CENTRAL LIFE INSURANCE COMPANY S e c r e t a r y P r e s id e n t
